 1 KEVIN MAHONEY, ESQ. (SBN: 235367)

 2 kmahoney@mahoney-law.net
     KATHERINE J. ODENBREIT, ESQ. (SBN: 184619)
 3 kodenbreit@mahoney-law.net

 4 ALEXANDER PEREZ, ESQ. (SBN: 304675)
     aperez@mahoney-law.net
 5 MAHONEY LAW GROUP, APC

 6 249 E. Ocean Boulevard, Suite 814
     Long Beach, CA 90802
 7 Telephone No.: (562) 590-5550

 8 Facsimile No.:(562) 590-8400

 9 Attorneys for Plaintiff GREGORIO SANCHEZ, as an individual, and on behalf of
     all similarly situated employees,
10
     MARIA Z. STERNS (SBN: 230649)
11 mstearns@rutan.com

12 PETER HERING (SBN: 298427)
     phering@rutan.com
13 RUTAN & TUCKER, LLP

14 611 Anton Boulevard, Suite 1400
     Costa Mesa, California 92626
15 Telephone: (714) 641-5100

16 Facsimile:     (714) 546-9035

17 Attorneys for Defendant ADVANCED INDUSTRIAL SERVICES, INC.,

18
                      IN THE UNITED STATES DISTRICT COURT
19
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
20
   GREGORIO SANCHEZ, as an                          Case No. 1:19−cv−00718−LJO−JLT
21 individual, and on behalf of all similarly
   situated employees,                              JOINT STIPULATION SEEKING
22                                                  AN ORDER (1) DISMISSING
                  Plaintiff,                        PLAINTIFF’S INDIVIDUAL
23                                                  CLAIMS WITH PREJUDICE AND
           v.
24                                                  (2) DISMISSING PLAINTIFF’S
   ADVANCED INDUSTRIAL                              CLASS CLAIMS WITHOUT
25 SERVICES, INC. and DOES 1 through                PREJUDICE; [PROPOSED]
   50, inclusive,
                                                    ORDER
26
                  Defendant.
27
                                                    (Doc. 15)

28                                              1
            JOINT STIPULATION SEEKING AN ORDER (1) DISMISSING PLAINTIFF’S
          INDIVIDUAL CLAIMS WITH PREJUDICE AND (2) DISMISSING PLAINTIFF’S
                 CLASS CLAIMS WITHOUT PREJUDICE; [PROPOSED ORDER]
 1         1.    Plaintiff GREGORIO SANCHEZ (referred herein as “Plaintiff”) and
 2 Defendant ADVANCED INDUSTRIAL SERVICES, INC. (referred herein as

 3 (Defendant”) (Plaintiff and Defendant are jointly referred herein as the “Parties”),

 4 by and through their attorneys of record herein, submit the following Joint

 5 Stipulation for an Order (1) Dismissing Plaintiff’s Individual Claims With Prejudice,

 6 and (2) Dismissing Plaintiff’s Class Claims Without Prejudice.

 7         2.    On March 25, 2019, Plaintiff filed a Class Action Complaint in the Kern
 8 County Superior Court, Case No. BCV-19-100819, alleging various wage-and-hour

 9 claims (the “Complaint”). Defendant denies all of Plaintiff’s claims.

10         3.    On May 22, 2019, Defendant removed the case to Federal District Court
11 for the Eastern District of California, Case No. 1:19-cv-00718-LJO-JLT.

12         4.    On June 26, 2019, Defendant filed a motion to dismiss the claims
13 asserted in the Complaint arguing that the claims are preempted under the Federal

14 Labor Management Relations Act (the “Motion”).

15         5.    On July 10, 2019, the Parties entered into a stipulation to extend
16 Plaintiff’s deadline to oppose Defendant’s Motion.       As part of the stipulation,
17 Plaintiff agreed to dismiss his class allegations without prejudice and pursue his

18 individual claims only.

19         6.    On August 16, 2019, the Parties reached a settlement in principle to
20 resolve Plaintiff’s individual claims, with prejudice, with a dismissal of the class

21 claims without prejudice. The parties have now finalized their settlement.

22         7.    Plaintiff has agreed to dismiss his individual claims against Defendant,
23 for consideration, with prejudice.

24         8.    No payment is being made in connection with the settlement as
25 consideration for the dismissal of the class claims.

26 / / /
27 / / /

28                                            2
             JOINT STIPULATION SEEKING AN ORDER (1) DISMISSING PLAINTIFF’S
           INDIVIDUAL CLAIMS WITH PREJUDICE AND (2) DISMISSING PLAINTIFF’S
                  CLASS CLAIMS WITHOUT PREJUDICE; [PROPOSED ORDER]
 1        9.     No notice need be provided to the putative class, as no class action has
 2 been certified, there have been no published or court-ordered communications with

 3 the class, and no prejudice results from the dismissal of the class claims.

 4        10.    The filer attests on the signature page of this document that all other
 5 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

 6 content and have authorized the filing.

 7

 8 BASED ON THESE FACTS, the Parties stipulate as follows:

 9        1.     Plaintiff’s individual claims shall be dismissed with prejudice;
10        2.     Plaintiff’s class claims shall be dismissed without prejudice;
11        IT IS SO STIPULATED.
12

13

14 Dated: October 29, 2019                   MAHONEY LAW GROUP, APC
15

16                                           /s/ Alexander Perez
                                             Kevin Mahoney, Esq.
17
                                             Katherine J. Odenbreit, Esq.
18                                           Alexander Perez, Esq.
                                             Attorneys for Plaintiff GREGORIO
19
                                             SANCHEZ and on behalf of all employees
20                                           similarly situated
21

22 Dated: October 29, 2019                   Rutan & Tucker, LLP
23

24                                           /s/ Peter Hering
                                             Peter Hering, Esq.
25                                           Maria Z. Stearns, Esq.
26                                           Attorneys for Defendant Advanced Industrial
                                             Services, Inc.
27

28                                              3
           JOINT STIPULATION SEEKING AN ORDER (1) DISMISSING PLAINTIFF’S
         INDIVIDUAL CLAIMS WITH PREJUDICE AND (2) DISMISSING PLAINTIFF’S
                CLASS CLAIMS WITHOUT PREJUDICE; [PROPOSED ORDER]
 1                                        [PROPOSED] ORDER

 2
            The parties have settled their case and have stipulated to the action being dismissed with
 3
     prejudice as to the individual claims and without prejudice to the class. (Doc. 15) Federal Rules of
 4
     Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the
 5
     Court. Because all parties who have appeared in the action signed the stipulation, it “automatically
 6
     terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
 7
     Accordingly, the Clerk of Court is DIRECTED to close this action.
 8

 9
     IT IS SO ORDERED.
10

11
        Dated:     October 29, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                    4
             JOINT STIPULATION SEEKING AN ORDER (1) DISMISSING PLAINTIFF’S
           INDIVIDUAL CLAIMS WITH PREJUDICE AND (2) DISMISSING PLAINTIFF’S
                  CLASS CLAIMS WITHOUT PREJUDICE; [PROPOSED ORDER]
